Citation Nr: 0209938	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  96-18 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a 
right ring finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty in the Army from July 1970 
to January 1972 and in the Navy from February 1975 to July 
1976.  His tour of duty in Vietnam was from December 4, 1970 
to December 3, 1971.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefits sought on appeal, 
and the veteran appealed its decisions.  The Board of 
Veterans' Appeals (Board) remanded the case to the RO in July 
1997 and September 2000.  


FINDINGS OF FACT

1.  The evidence shows that the veteran did not engage in 
combat during service.

2.  None of the events the veteran claims as in-service 
stressors has been corroborated.  

3.  This includes the supposed hard plane landing in Alaska 
and the supposed in-country combat in Vietnam in which the 
right ring finger injury from enemy fire is alleged to have 
occurred.

4.  An anxiety disorder was first manifested in 1991.  
Residuals of a right ring finger injury were first manifested 
in 1994.  Neither is related to any incident of service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  Residuals of a right ring finger injury was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1154 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran has been notified on a number 
of occasions of the evidence and information needed to 
substantiate and complete claims.  These occasions include 
the RO's rating decisions, letters to him, the statement of 
the case, the supplemental statements of the case, and other 
correspondence.  The Board concludes that the correspondence 
given to the veteran informed him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements. 

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  Service 
medical and personnel records and information have been 
requested on a number of occasions, and, on a number of 
occasions, the appropriate offices have indicated that all 
available records and information have been forwarded.  The 
veteran has submitted evidence, and the veteran has been 
advised repeatedly of his right to submit additional 
evidence.  Reasonable VA attempts to assist the veteran in 
obtaining necessary evidence have been made.  There are of 
record service and private medical records relating to his 
claims.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.  
Examinations have been conducted.  Additional examinations 
are not necessary to make a decision on either claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claims were consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and an examination is not necessary.  VA's duties have been 
fulfilled.  As such, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of his claims, 
as set forth below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby].  
For the reasons previously set forth, the Board believes that 
the veteran has been given ample process to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision.  Accordingly, the Board may 
proceed with a discussion of the matters at issue.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
and 3.304 (2001).  A showing of incurrence may be established 
by affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

Service connection may not be granted for personality 
disorders.  38 C.F.R. § 3.303(c).  

Service connection for PTSD requires medical evidence 
diagnosing the condition, in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2001).  

Due consideration is to be given to the places, types, and 
circumstances of a veteran's service as shown by his service 
record, the official history of each organization in which he 
served, his medical records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154.  

38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof to determine service connection for injuries alleged 
to have been incurred in combat.  Collette v. Brown, 82 F.3d 
389 (1996).  Under 38 U.S.C.A. § 1154(b), in the case of any 
veteran who engaged in combat with the enemy in service, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.   38 C.F.R. § 3.304(d).

Analysis

The veteran's DD Form 214 and DA Form 20 indicate that he was 
a clerk typist during his tour of duty in Vietnam from 
December 4, 1970 to December 1971.  No transfers or temporary 
duties during the Vietnam tour of duty are indicated in the 
DA Form 20.

The veteran asserts that he was in a plane which had a hard 
landing in Alaska en route to Vietnam on December 3, 1970, 
and that he was very frightened as a result of the experience 
and ended up getting minor bruises, a cut on his hand, and a 
busted lip.  He also claims that he was engaged by enemy 
firefight the night he arrived in Vietnam, December 6, 1970, 
and had to hide in a sewer drain.  He claims that PTSD and a 
right ring finger injury were incurred in combat during his 
first period of service.  He claims his right ring finger 
injury resulted from that finger being hit by enemy fire when 
he was unloading ammunition from a truck in Vietnam in March 
1970, and that he was awarded the Purple Heart for that 
injury.  He claims that his combat with the enemy included 
armed exchanges when attacked while transporting JP4 fuel in 
Vietnam in about August 1971.  He states that he was treated 
for the right ring finger injury and PTSD in service.  He 
also states that he started having PTSD symptoms as far back 
as 1971, and that he was assigned temporary duty with the 
25th Infantry and while so assigned participated in search 
and destroy missions in Laos or Cambodia in about the end of 
August 1971, and engaged in combat with the enemy at that 
time.  The veteran states that he engaged in combat 
firefights with the enemy toward the end of his tour of duty 
in Vietnam.  He can not remember the dates, times, places, or 
names for these firefights though, since his memory had 
deteriorated after all this time.  He claims that he was 
awarded the Combat Infantryman Badge.  See, for instance, his 
September 1992 VA Form 21-4138, his January 1993 letter, his 
November 1994 letter, his July 1995 VA Form 21-4138, his May 
1996 VA Form 9, and his February 1994 VA Form 21-526 and his 
March 1998 statement, his February 1997 travel board hearing 
transcript, his July 1997 VA Form 21-4138, and the October 
1999 report of contact.

After his PTSD claim was turned down in November 1992 for 
lack of credible evidence of an in-service stressor and since 
his DD Form 214 showed no combat award, he directed attention 
in April 1994 to his Bronze Star Medal for meritorious 
achievement in ground operations against hostile forces from 
December 1970 to November 1971 in the Republic of Vietnam.  
The orders for the Bronze Star Medal were subsequently 
obtained, and they too indicate that it was for meritorious 
service as opposed to for valor. The Bronze Star Medal thus 
does not prove that he engaged in combat.  

In September 1998, the veteran submitted a VA Form 21-4138 
certifying that he was submitting a DD Form 214 which 
indicated that he received the Purple Heart.  

The RO subsequently obtained copies of his service personnel 
records through service channels.  See 38 C.F.R. § 3.203 
(2002).  None of them show that he was awarded the Purple 
Heart, the Combat Infantryman Badge, or any other awards or 
decorations for participation in combat.

The provisions of 38 C.F.R. § 3.203 (2002) indicate how and 
when service records may be used as evidence of service.  
Insofar as the veteran's allegations of being awarded or 
issued the Purple Heart or Combat Infantryman Badge are 
concerned, a review of the provisions of 38 C.F.R. § 3.203 
indicates that the veteran has not submitted service records 
acceptable to indicate the same.  Moreover, the service 
department has not verified the information which the DD Form 
214 submitted by the veteran contained.  

No evidence was produced by the service department in 
December 2000 that the veteran was authorized or awarded the 
Purple Heart, Combat Infantryman Badge, et al. as a result of 
the if-available request for them in October 2000.  Other 
information, including the veteran's DA Forms 20 and his 
Bronze Star Medal award orders, were provided by the service 
department at that time.  Accordingly, the presumption of 
administrative regularity dictates the conclusion that the 
Purple Heart and Combat Infantryman Badge were not authorized 
or awarded.

The veteran's service medical records for both periods of 
service are silent for reference to a right ring finger 
injury and a plane crash, and do not contain a diagnosis of 
an anxiety disorder or any psychiatric disorder other than a 
personality disorder.  At the time of the veteran's December 
1974 navy enlistment examination, he denied having or having 
had swollen or painful joints, bone, joint, or other 
deformity, loss of a finger or toe, and psychiatric symptoms, 
including frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, nervous trouble of any 
sort, and periods of unconsciousness.  Clinically, the 
veteran's upper extremities were normal, as was his 
psychiatric status.

Two June 1976 navy service medical records are the only 
service records of an in-service psychiatric problem.  The 
first record shows the veteran was referred to a psychiatrist 
for a "personal problem".  The second record is from the 
service psychiatrist to whom he was referred.  It is a 
consultation report which reports in-depth the veteran's 
history, complaints, clinical findings, and diagnosis.  It 
indicates that the veteran had joined the navy in an attempt 
to alleviate marital problems and that his wife was now 
threatening separation or divorce if he did not either 
separate from the navy or get stationed in their home area.  
It indicates that the veteran reported being quite anxious, 
having frequent dizzy spells and some difficulty eating, and 
having frequent nausea and little motivation to remain in the 
navy.  His clinical examination was remarkable for anxiety 
and his thought content concerned his inability to function 
without his wife.  The psychiatrist felt that the veteran 
accepted little personal responsibility for his own 
difficulties in joining the navy, as the veteran had stated 
that he had been talked into joining by his brother, and the 
psychiatrist felt that the veteran showed little flexibility 
in making plans to cope with this other than by getting out 
of the navy.  The diagnosis was immature personality 
disorder.  Another service record indicates that the veteran 
was separated from the navy due to personality disorder.  

An October 1999 request for morning reports for the veteran's 
unit for the period between December 1970 and February 1971 
produced negative results.

The Operational Report--Lessons Learned (ORLL) for the 4th 
Transportation Command and for the 29th General Support Group 
do not show that combat was encountered by members of the 
veteran's unit at the times the veteran has indicated he was 
involved in combat.  As for his allegation that was assigned 
to the 25th Infantry and went on search and destroy missions 
for the enemy in Laos or Cambodia in about August 1971, the 
ORLL indicates no such action and instead indicates that the 
command was able to minimize operations, with some men given 
time off and the opportunity to spend the day on the beach.  
Additionally, his DA Form 20 indicates no transfers or 
temporary duty, including with the 25th Infantry, so it 
refutes this assertion.  

Moreover, the ORLL notes that there was a transport of JP4 
Fuel, but it refutes the veteran's assertion of combat with 
the enemy by indicating that "(n)o accidents or incidents 
were reported".  The veteran stated in May 1996 that he was 
in a firefight on December 6, 1970, the first night he was in 
the 4th Trans Co, but the ORLL, while making notations of 
firefights on other dates, make no notation of a firefight on 
that night or any other night in December 1970.  Moreover, 
the ORLL gives no indication that the veteran experienced any 
of the Vietnam PTSD stressors claimed.  His statements and 
credibility regarding in-service stressors are not 
corroborated by the ORLL or by his service medical records, 
but are instead negated and refuted by them.

As for combat firefights toward the end of his duty, the 
veteran does not provide specific information.  However, the 
ORLLs which are of record disclose no combat activity toward 
the end of the veteran's tour of duty in Vietnam, and his 
military occupational specialty was clerk typist, and he made 
false claims of having been awarded the Purple Heart and the 
Combat Infantryman Badge.

The veteran's statements about combat stressors are hardly 
credible or corroborated, and the presumption of regularity 
attendant to the service department's noncertification of the 
award or authorization of the Purple Heart is not rebutted by 
either the veteran's statements or submissions or by the June 
1994 letter from his ex-wife, to the effect that she received 
his Purple Heart in the mail before his tour was almost over, 
but that it got lost during one of the many household moves 
that occurred subsequently.  The Board notes that the 
veteran's Bronze Star Medal was for service from December 
1970 to November 1971, and that the orders for it were issued 
on November 16, 1971, the latter date near the end of the 
veteran's tour in Vietnam, which ended in December 1971.  It 
is likely with the passage of time that his ex-wife was 
thinking of the Bronze Star Medal instead of a Purple Heart.  
She did not report that he was wounded in action or that he 
was in combat.

For both claims, the statements provided by the veteran have 
no probative value in light of his false certification of the 
DD Form 214 he submitted and his other proven-false 
statements.  The Board finds his December 1974 service 
history of being in good health and his statements denying 
pertinent history and complaints as reliable and as 
indicators that his current assertions of stressors, right 
finger injury and treatment for both PTSD and a right finger 
injury in service are not credible.  The Board relies on the 
veteran's signature under his January 1972 service discharge 
examination statement that he had no medical problems while 
in the army, the report's normal clinical findings, including 
concerning his bruises, cut hand, and busted lip plane 
landing story, for this proposition.  He did not have any lip 
or hand scars on service discharge examination.  Moreover, 
the Board relies on the December 1974 service discharge 
examination report, showing normal clinical findings, as 
proof of the veteran's status on naval service enlistment 
examination in December 1974 and during service.  The Board 
further relies on the service medical records for the 
subsequent period of service -- in particular on the 
veteran's explicit denial of pertinent injuries and symptoms 
and in their lacking positive clinical findings and diagnoses 
-- in finding the veteran's assertions of in-service 
stressors, injury, treatment, and continuity as lacking 
probative value.

Evidence shows that the veteran was first treated for anxiety 
in August 1990 by a private physician.  Anxiety attacks, 
anxiety disorder, possible PTSD, major depression, and PTSD 
were later diagnosed.  A PTSD diagnosis does not verify a 
service stressor.  Moreau v. Brown, 9 Vet.App. 389, 395-396 
(1996).

The veteran first claimed service connection for a right ring 
finger disorder as a result of combat in January 1993.  The 
first clinical documentation of a right ring finger disorder 
is in the June 1994 VA examination report.  He states, 
including in February 1997 testimony, that he sustained a 
right ring finger injury during his Army service when he had 
been riding shotgun on a motor vehicle in a combat zone and 
was unloading ammunition from that motor vehicle in a combat 
zone, when he was hit by enemy ammunition.  His finger was 
hit and he looked down at it and it was laying backwards and 
bleeding.  X-rays revealed a broken bone.  He was taken to 
the nearest medical evacuation unit on Long Binh where they 
sewed up his finger.  These assertions are not probative as 
they are refuted by the service medical records.  

During a Board hearing at the RO in February 1997, the 
veteran testified about injuring his right ring finger in 
combat in service and having experienced stressful events in 
service, including the hard plane landing in Alaska in 
December 1970 and from combat.  These assertions are not 
probative as they are refuted by the service medical records.

A personality disorder was diagnosed in the veteran's second 
period of service, and that diagnosis was made again after a 
very thorough VA fee-basis examination in October 1992, when 
the diagnosis of PTSD was thoroughly considered and rejected.  
Personality disorders are not service connectable.  
38 C.F.R. § 3.303(c).  

Since there is no credible stressor information, the Board 
need not go into the matter of whether or not the evidence 
shows that the veteran has PTSD, and it need not return the 
VA examination report which diagnoses PTSD to the examiner to 
substantiate the diagnosis.  First what needs to be 
substantiated is at least one service stressor.  The Board 
has read Cohen v. Brown, 10 Vet. App. 128 (1999), very 
carefully, including at pp. 142-143, before stating this.  
The Board does not take issue with the fact that the claimed 
in-service stressors, if proved, would be sufficient to cause 
PTSD.  Instead, the Board concludes that the service 
stressors claimed did not occur.  Cohen does not stand for 
the proposition that development pursuant to 
38 C.F.R. § 4.125(a) must be undertaken under these 
circumstances, and neither does 38 C.F.R. § 4.125(a).

The veteran's ex-wife Phenita in June 1994 indicated that the 
veteran had psychiatric symptomatology and changed and had 
bad behavior during service.  The veteran's current wife 
indicates also that he has severe PTSD.  Neither one of them 
provides any information indicating that the veteran suffered 
events in service which he claims as PTSD stressors, however, 
and that is what this PTSD claim decision turns on.

In addition regarding the PTSD claim, the Board notes that 
where a new law or regulation becomes effective after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, both versions of 
the law must be considered, unless Congress indicates 
otherwise or permits the Secretary to indicate otherwise and 
the Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Rhodan 
v. West, 12 Vet. App. 55 (1998).  

During the course of this claim, 38 C.F.R. § 3.304(f) was 
changed.  See 64 Fed. Reg. 32807 (1999).  Under the 
circumstances, the version most favorable to the veteran is 
to be applied.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Rhodan v. West, 
12 Vet. App. 55 (1998).  

The changes in the regulation were not material to the 
outcome of this case.  The old regulation created a 
presumption that any claimed combat stressors occurred if 
service department evidence showed that the veteran was 
awarded the Purple Heart of Combat Infantryman Badge, or 
similar combat citation, and the evidence shows that the 
veteran was awarded no such combat citations.  The old law 
also had different criteria for determining whether the 
veteran has PTSD currently.  That part of the old law is not 
material as this PTSD claim decision turns on the fact that 
none of the claimed service stressors occurred.

As for residuals of a right ring finger injury, there is no 
credible evidence that one occurred during service, and while 
the veteran currently has disability, no competent medical 
evidence of record links it to service.  The veteran states 
that it is related to service.  However, he is not competent 
to do this.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  No medical evidence 
relates it to service, and it was first shown many years 
after service.

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of a right 
ring finger injury is denied.





		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

